                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANGELA K. GENTRY, Individually,
And as Executrix of the Estate of
TROY LEE GENTRY, Deceased,
                     Plaintiff,                            CIVIL ACTION

              v.

SIKORSKY AIRCRAFT CORPORATION
et al.,                                                    No. 18-1326
              Defendants.

                                          ORDER

       AND NOW, this 18th day of April, 2019, upon consideration of the Defendants' Notice of

Removal (Doc. No. 1), Plaintiffs Motion to Remand (Doc. No. 4), the Defendants' Opposition to

the Motion to Remand (Doc. No. 6), Plaintiffs Reply in Support of the Motion to Remand (Doc.

No. 9), Plaintiffs Supplement in Support of the Motion to Remand (Doc. No. 32), the Defendants'

Supplement in Opposition to the Motion to Remand (Doc. No. 33), the Defendants' Motion to

Enforce Court Order and to Strike (Doc. No. 34), Plaintiffs Opposition to the Motion to Enforce

Court Order and to Strike (Doc. No. 35), the Defendants' Reply in Support of the Motion to

Enforce Court Order and to Strike (Doc. No. 36), and the oral argument held on December 13,

2018, it is ORDERED that, as set forth in the Court's April 18, 2019 memorandum:

       1. The Defendants' Motion to Enforce Court Order and to Strike (Doc. No. 34) is

           GRANTED, such that the Fetbroyt Declaration, all references thereto, and any reliance

          thereon, is stricken; and

       2. Plaintiffs Motion to Remand (Doc. No. 4) is DENIED.




                                                   UNITED ST ATES DISTRICT JUDGE
